860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cassell DIGGS, Jr., Petitioner-Appellant,v.Patrick W. KEOHANE;  Benjamin F. Baer, Respondents-Appellees.
No. 88-5399.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1988.

1
Before KRUPANSKY and RALPH B. GUY, Jr., Circuit Judges, and RONALD E. MEREDITH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner is incarcerated at the Federal Correctional Institution, Memphis, Tennessee, pursuant to a 1977 conviction for bank robbery, 18 U.S.C. Sec. 2113.  He filed this action under 28 U.S.C. Sec. 2241 to challenge the computation of his sentence and presumptive parole release date.  The district court denied the relief sought, holding that the petitioner should have attempted to resolve his complaint through administrative remedies of the Bureau of Prisons.  Petitioner filed the instant appeal and is proceeding pro se.


4
Upon consideration, we find the district court's decision was correct.  Federal prisoners complaining of events or conditions of confinement must exhaust their administrative remedies before habeas corpus relief may be granted.   Little v. Hopkins, 638 F.2d 953 (6th Cir.1981) (per curiam).  This requirement applies to disputes over sentence credit computation.   Chua Han Mow v. United States, 730 F.2d 1308, 1313-14 (9th Cir.1984), cert. denied, 470 U.S. 1031 (1985).  Uncontradicted material in the record before us reflects the availability of an administrative procedure whereby petitioner may seek federal credit for time served on a state court sentence.


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation